 


116 S1381 IS: To modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes.
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1381 
IN THE SENATE OF THE UNITED STATES 
 
May 9, 2019 
Mr. Boozman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs 
 
A BILL 
To modify the presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era, and for other purposes. 
 
 
1.Modification of presumption of service connection for veterans who were exposed to herbicide agents while serving in the Armed Forces in Thailand during the Vietnam era 
(a)In generalThe Secretary of Veterans Affairs shall ensure that if the Secretary creates a presumption of service connection between the occurrence of a disease and exposure to a herbicide agent while serving in the Armed Forces during the Vietnam era at a military base in Thailand, such presumption also applies to exposure to a herbicide agent while serving in the Armed Forces during the Vietnam era at any military base located in Thailand without regard to where on the base the veteran was located or what military job specialty the veteran performed. (b)DefinitionsIn this section: 
(1)Herbicide agentThe term herbicide agent has the meaning given such term in section 1116(a) of title 38, United States Code. (2)Veteran and vietnam eraThe terms veteran and Vietnam era have the meaning given such terms in section 101 of title 38, United States Code. 
2.Benefits for children of certain Thailand service veterans born with spina bifida 
(a)In generalSubchapter III of chapter 18 of title 38, United States Code, is amended by adding at the end the following new section:  1822.Benefits for children of certain Thailand service veterans born with spina bifida (a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering from spina bifida the health care, vocational training and rehabilitation, and monetary allowance required to be paid to a child of a Vietnam veteran who is suffering from spina bifida under subchapter I of this chapter as if such child of a veteran of covered service in Thailand were a child of a Vietnam veteran who is suffering from spina bifida under such subchapter. 
(b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta. (c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without regard to the characterization of that individual's service, who— 
(1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975; and (2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service in Thailand. 
(d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975.. (b)Clerical amendments (1)Subchapter headingThe heading for subchapter III of chapter 18 of such title is amended by inserting and Thailand after Korea. 
(2)Table of sectionsThe table of sections at the beginning of chapter 18 of such title is amended— (A)by striking the item relating to subchapter III and inserting the following new item: 
 
 
Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida;and 
(B)by inserting after the item relating to section 1821 the following new item:   1822. Benefits for children of certain Thailand service veterans born with spina bifida..  